DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn [US 2015/0092362] in view of Fukushima [US 2013/0100392].
Regarding claims 1 and 4, Ahn discloses an electronic device comprising at least one display device (203, figures 6A-6B), the display device comprising:  a display unit (50, figure 6B) convexly curved toward an outside of a housing (a front portion WD of a housing, figure 6B) of the electronic device; and a substrate (DF, figure 6B) disposed closer to an inside of the housing than the display unit and mounted with a drive circuit (a 
          Ahn, discloses the claimed invention except for the drive circuit being mounted on an opposite surface of a surface of the substrate on which the spacer is disposed; wherein the spacer is wider than the driver circuit; and the housing enclosed the display device.
	It would have been to one of ordinary skill in the art at the time the invention was made to mount the drive circuit on an opposite surface of the substrate of Ahn, instead of mounting on the same side of the spacer on the substrate of Ahn, for the purpose of facilitating replacement a drive component thereon the printed circuit board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	It would have been obvious matter of design choice to design a spacer being wider than a drive circuit in the electronic device of Ahn, in order to provide a great force or pressure to support the display unit, since such a modification In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
          Fukushima discloses a flexible display device (100, figure 2) enclosed by a curved shape housing (20, figure 2).
          It would have been to one of ordinary skill in the art at the time the invention was made to use the curved shape housing design of Fukushima, covering the flexible device of Ahn, as modified, for the purpose of protecting the flexible display device therein.
Regarding claim 2, Ahn, in view of Fukushima, disclose wherein the spacer is formed by an elastic material (paragraph 0070).
Regarding claim 3, Ahn, in view of Fukushima, disclose wherein a surface of the spacer that faces the display unit has a shape having a curvature corresponding to that of the display unit (SS, figure 6B).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG S. BUI/Primary Examiner, 2841/2800                                                                                                                                                                                                        06/15/2021